EXHIBIT 10.27
CSS INDUSTRIES, INC.
FY2012 Management Incentive Program Criteria
Paper Magic Group, Inc.
These FY2012 Management Incentive Program Criteria have been approved by the
Human Resources Committee (the “Committee”) of the Board of Directors of CSS
Industries, Inc. (“CSS”) in connection with the CSS Industries, Inc. Management
Incentive Program (the “Program”). All defined terms used herein and not
otherwise defined shall have the respective meanings set forth in the Program.
These FY2012 Management Incentive Program Criteria are not intended in any way
to alter, modify or supercede the terms of the Program, and reference should be
made to such Program for a full description of the terms of the Program.
For CSS’ fiscal year ending March 31, 2012, these FY2012 Management Incentive
Program Criteria shall apply solely to eligible Participants who are employed by
CSS’ Paper Magic Group, Inc. and to its Don Post Studios, Inc. subsidiary
(collectively, the “Company”).
Notwithstanding any provision in this document or otherwise to the contrary, the
Committee, in its sole discretion, reserves the right (a) to determine the
eligibility requirements for participation in the Program; (b) to determine
whether an employee satisfies the eligibility requirements for participation in
the Program; (c) to award an Award, if any, to a Participant under the Program;
(d) to deny payment of an Award to a Participant otherwise eligible under the
terms of the Program or this document; (e) to make an Award, if any, to a
Participant in a greater or lesser amount than provided for in the Program or
this document; and/or (f) to make an Award, if any, in a manner or on a schedule
other than as provided for in the Program or this document.
Participants
The Company’s employees eligible to be Participants under the Program are
limited to the Company’s full-time employees having one or more of the job
titles listed on Exhibit “A” attached hereto, which list may be modified from
time to time, and at any time, at the sole discretion of the Committee upon the
recommendation by the Company’s President. Notwithstanding any provision in this
document or otherwise to the contrary, the Committee, in its sole discretion,
reserves the right to change or modify the eligibility requirements for
participation in the Program at any time and from time to time, and to determine
whether an employee satisfies the eligibility requirements for participation in
the Program. Any new or existing Company employee who becomes eligible for the
first time to participate in the Program may, at the Company President’s sole
discretion, be eligible to receive a bonus payment, if any, prorated for the
months he or she is eligible to receive an Award under the Program; provided,
however, that Committee approval shall be required for any Award under the
Program to any newly eligible Company employee who is an executive officer of
CSS or who has an annual base salary in excess of $200,000.
Participant Performance Criteria
For the Company’s fiscal year ending March 31, 2012, each Participant is
eligible to receive an Award calculated using a base amount equal to such
Participant’s Target Index Amount (as such term is defined below). Unless
otherwise determined by the Committee, in its sole discretion, the Award is
divided into three parts: (a) a part entirely contingent upon the achievement by
the Company of at least a minimum level of OI (as such term is defined below),
as determined by the Committee in its sole discretion, (b) a part entirely at
the sole discretion of the Committee, and (c) a part entirely contingent upon
the

 



--------------------------------------------------------------------------------



 



achievement by CSS of at least a minimum level of earnings per share (“EPS”) of
CSS’ common stock, as determined by the Committee in its sole discretion. If a
minimum level is not achieved for a part contingent upon achievement of such
level, no Award for that part will be paid. For purposes of the Program, “OI” is
defined as the Company’s operating income for the Company’s fiscal year ending
March 31, 2012, as adjusted based upon any permitted adjustments to, or
exclusions from, the determination of OI as determined by the Committee, in its
sole discretion, at the time that these FY2012 Management Incentive Program
Criteria are approved by the Committee.
Target Index Amount
The “Target Index Amount” for each Participant is determined by multiplying
(i) the Participant’s guideline percentage (based upon the Participant’s
position and determined at the sole discretion of the Committee or, if not
specifically determined by the Committee, at the sole discretion of the
Company’s President) by (ii) the Participant’s base salary effective as of the
later of April 1, 2011 or the date upon which such Participant becomes eligible
to participate in the Program, as determined at the sole discretion of the
Committee or, if not specifically determined by the Committee, at the sole
discretion of the Company’s President.

    Example: a Participant has a base salary of $40,000 effective as of April 1,
2011 and has a guideline percentage of 15%.

                                     
 
  Guideline       Base Salary       Target Index    
 
  Percentage
 
  *    as of 4/1/11
 
  =    Amount
 
   
 
    15 %   *   $ 40,000     =   $ 6,000      

A Participant who changes job positions during the Fiscal Year (i.e., moves to a
higher or lower job level that is an eligible position under the Program) will
be eligible to receive an Award that is based upon the employee’s annual salary
and level in effect as of April 1, 2011, plus or minus any pro rata adjustment
that is effective with the change in position.
Each Participant’s Target Index Amount is not a guarantee that the applicable
Participant will receive such Target Index Amount, or any Award. If awarded, the
amount of any Award is subject to adjustment from the Target Index Amount based
upon, among other factors, the actual financial results of CSS and the Company,
and, as to the Discretionary Component (as defined below), the sole discretion
of the Committee.
Allocation of Target Index Amount
In determining the amount of the Award, the Target Index Amount is allocated as
follows: (a) 50% is entirely contingent upon the achievement by the Company of
at least a minimum level of OI, as determined by the Committee in its sole
discretion (the “Company Component”), (b) 20% is entirely at the sole discretion
of the Committee (the “Discretionary Component”), and (c) 30% is entirely
contingent upon the achievement by CSS of at least a minimum level of EPS, as
determined by the Committee in its sole discretion (the “CSS Component”). If a
minimum level for the Company Component or for the CSS Component is not
achieved, no portion of the Target Index Amount allocated to that part will be
paid.
     Company Component

    If the Company achieves at least a minimum level of OI, as determined by the
Committee in its sole discretion (the “Company OI Component Minimum Level”),
then the Participant is eligible to receive the Company OI Component. The
computation of the Company OI Component shall

2



--------------------------------------------------------------------------------



 



    be determined by the Committee, in its sole discretion. No portion of the
Company Component of an Award will be paid unless and until the Committee shall
have certified the extent to which, if at all, the actual level of OI achieved
by the Company equals or exceeds the minimum and/or target OI levels established
by the Committee.       Discretionary Component       The computation of the
Discretionary Component will be determined at the sole discretion of the
Committee, and may be based upon, among other things, each Participant’s
achievement of his or her specific goals and objectives and/or CSS’ achievement
of its corporate goals. Payment of any portion of the Discretionary Component is
solely in the discretion of the Committee. Each Participant will develop with
his or her supervisor specific goals and objectives to be achieved by the
Participant during the Company’s fiscal year ending March 31, 2012. Such goals
and objectives should be documented in a manner acceptable to the Company’s
President, in his or her sole discretion, either at the beginning of the fiscal
year, the date upon which the Participant becomes eligible to participate in the
Program, the date upon which such Participant’s position with the Company
changes, or such other date as selected by the Company’s President, in his or
her sole discretion. At the end of the Company’s fiscal year ending March 31,
2012, the level of each Participant’s achievements of his or her goals and
objectives will be determined by the applicable Participant’s supervisor, in his
or her sole discretion, and submitted to the Company’s President for review and
approval, in his or her sole discretion. With respect to Participants who are
executive officers of CSS or who have annual base salaries in excess of
$200,000, the Committee, in its sole discretion, will review and approve,
disapprove or modify the Company’s determination as to each such Participant’s
level of achievement of his or her goals and objectives. The Program is not
intended to duplicate the Company’s merit salary review process, and a
Participant’s Discretionary Component ratings may vary from his or her merit
salary review performance rating.       Although a Participant’s achievement of
his or her goals and objectives may exceed 100%, the aggregate amount payable to
all Company Participants attributable to the Discretionary Component shall not
exceed the Company’s budgeted bonus amount attributable to the Discretionary
Component without the prior approval of the Committee, in its sole discretion.  
    CSS Component       If CSS achieves at least a minimum level of EPS, as
determined by the Committee in its sole discretion, then the Participant is
eligible to receive the CSS Component, which will be adjusted for CSS’ actual
level of EPS achievement compared to the targeted EPS. If a minimum level of EPS
is not achieved, no portion of the Target Index Amount allocated to EPS will be
paid. The amount, if any, attributable to the CSS Component will be adjusted
based upon CSS’ actual level of EPS achievement compared to the minimum and
targeted EPS levels established by the Committee. No portion of the CSS
Component of an Award will be paid unless and until the Committee shall have
certified the extent to which, if at all, the actual level of EPS achieved by
the Company equals or exceeds the minimum and/or target EPS levels established
by the Committee.

3